Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 17, line 2, change “ones” to “one” to correct a grammatical error (to be

consistent with claim 16). 

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a semiconductor storage device comprising a plurality of first wires provided above a surface of a semiconductor substrate to extend in a first direction; a plurality of second wires provided above the first wires to extend in a second direction crossing the first direction; a plurality of capacitor elements corresponding to arranged every other intersection region among intersection regions between the first wires and the second wires as viewed from above 
each of the transistors includes a semiconductor pillar, the semiconductor pillar penetrates through a corresponding one of the first wires, one end of the semiconductor pillar is electrically connected to one end of a corresponding one of the capacitor elements, the other end of the semiconductor pillar is electrically connected to a corresponding one of the second wires, and in a cross section parallel to the surface of the semiconductor substrate, the semiconductor pillar has a width in the first direction larger than a width in the second direction (claims 1 & 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827